Order entered September 16, 2014




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-01191-CR

                         DONALD LEWIS WASHINGTON, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F-1353040-H

                                               ORDER
        The Court has before it appellee The State of Texas’s September 12, 2014 motion to

accept its contemporaneously tendered brief. We GRANT appellee’s motion and we DIRECT

the clerk to file appellee’s brief as of the date of this order.


                                                          /s/      ROBERT M. FILLMORE
                                                                   PRESIDING JUSTICE